Citation Nr: 0527069	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  03-24 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder (major depression), to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, E.M., and C.L.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active military service from January 1976 to 
January 1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision by 
the Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In March 1998 and April 1998 the RO denied the veteran's 
claim of service connection for "panic disorder with 
anxiety/depression."  In June 2001 the veteran submitted a 
claim for major depression with PTSD.  The RO has considered 
the June 2001 claim to be a new claim, and, in accordance 
with Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996), the 
Board has done likewise.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A February 1979 service medical record indicates that the 
veteran was hospitalized for psychiatric problems; the 
diagnosis was anxiety reaction, acute, and immature 
personality.  The veteran indicated that she had depression 
and nervous trouble on the medical history portion of her 
November 1979 separation examination.  The veteran's 
representative has essentially suggested that the veteran's 
inservice psychiatric treatment was simply the early, 
prodromal manifestations of depression.

Upon reviewing the veteran's medical records and considering 
the statements submitted in support of this claim, the Board 
finds that the veteran should be scheduled for a VA 
psychiatric examination to address her contentions concerning 
this appeal.  38 C.F.R. § 3.159(c)(4).


Accordingly, the case is hereby REMANDED for the following:

1.  The veteran should be scheduled for a 
VA examination to identify the nature of 
any psychiatric disability, including 
PTSD, that might be present.  In this 
regard, the examiner should be provided 
the veteran's entire claims file for 
review, and a notation that this review 
took place should be included in any 
report provided.  With respect to any 
psychiatric disability (other than PTSD) 
that may be present, the physician should 
offer an opinion as to whether it is at 
least as likely as not (a 50 percent or 
more likelihood) that any current 
psychiatric disorder was incurred in or 
aggravated by service (or was manifested 
within one year of the veteran's 
separation from service).

As for PTSD, the examiner should be asked 
to determine (1) whether the DSM-IV 
diagnostic criteria support a diagnosis 
of PTSD and (2), if so, the examiner 
should state whether the veteran's PTSD 
is the result of an inservice stressor.

2.  Following the aforementioned 
development, the issue should again be 
reviewed on the basis of all the 
evidence.  If the benefit sought is not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


